Citation Nr: 9911827	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  92-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a pituitary gland 
disability.

2.  Entitlement to service connection for organic heart 
disease.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma and, if so, whether the reopened claim may 
be granted.  

4.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for an 
acquired psychiatric disability and, if so, whether the 
reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.  He had further service of two years, six months and 13 
days. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1995, the Board remanded this case to the RO for 
additional development.

The Board must note that it appears the veteran may be 
raising additional issues, though this is unclear.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 1991 & 
Supp. 1998).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.  

It must be noted that at one time the veteran was found 
incompetent for VA purposes.  In this case, the veteran has 
had the assistance of both his spouse and his service 
representative, who have submitted written argument on the 
veteran's behalf.  No recent psychiatric evaluation has found 
the veteran to be incompetent.  Accordingly, based on a 
review of the procedural history of this case, the Board 
finds that it may proceed with the adjudication of the 
veteran's claims.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
pituitary gland disability is not meritorious on its own or 
capable of substantiation.

2.  The claim of entitlement to service connection for 
organic heart disease is not meritorious on its own or 
capable of substantiation.  

3.  In June 1970, the RO denied service connection for 
bronchial asthma and a psychiatric disability.  

4.  In June 1970, the veteran was provided notice of the 
denial of the claim of entitlement to service connection for 
bronchial asthma and a nervous condition.

5.  In December 1970, the veteran was again denied 
entitlement to service connection for bronchial asthma.

6.  In January 1971, the veteran was provided notice of the 
denial of the claim of entitlement to service connection for 
bronchial asthma.

7.  The evidence received since the denials of entitlement to 
service connection for bronchial asthma is either 
duplicative, and thus not new, or supports the continued 
denial of the claim, and thus not material.  

8.  The evidence received since the denial of entitlement to 
service connection for a psychiatric disability is new and 
material and warrants the reopening of the veteran's claim. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
pituitary gland disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for an 
organic heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Evidence received since the June 1970 and December 1970 
rating decisions, which denied service connection for 
bronchial asthma, is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

4.  New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disability since the 
RO denied this claim in June 1970 has been submitted and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
January 1946 to July 1947.  Based on inquiries made by the RO 
to the National Personnel Records Center (NPRC), it appears 
that NPRC believes that some of the veteran's service medical 
records were destroyed in a fire at this facility in 1973.  
Available service medical records make no reference to a 
pituitary gland disability, organic heart disease, bronchial 
asthma or a psychiatric disability.  At his discharge 
evaluation in June 1947, the veteran made no reference to a 
pituitary gland disability, organic heart disease, bronchial 
asthma, or a psychiatric disability.  At that time, a chest 
X-ray was normal and the examining physician found no 
disorders associated with the disabilities at issue.  The 
undersigned must note that the available service medical 
records appear complete.  The veteran was discharged from 
active service in July 1947.

In a January 1950 claim for VA hospital treatment or 
domiciliary care, the veteran made reference to a series of 
symptoms.  These symptoms included headaches, generalized 
pain, nausea and anorexia.  The veteran made no reference to 
the disabilities at issue.  In the early 1950's he submitted 
a series of lay statements in support of his claim of 
entitlement to service connection for sinusitis and a throat 
condition.  These statements made no reference to the 
disabilities at issue.  In an April 1960 VA hospitalization, 
the veteran again made no reference to a pituitary gland 
disability, organic heart disorder, bronchial asthma, or an 
acquired psychiatric disability.  

In June 1969, Ivan Riera Marrero, M.D., reported that the 
veteran had been examined in May and June 1969 and diagnosed 
with allergic rhinosinusitis and hearing loss.  No reference 
was made to the disabilities at issue.  

In September 1969, Rafael Coca Mir, M.D., diagnosed the 
veteran with a severe nasal allergy, allergic sinusitis, loss 
of hearing, and an anxiety reaction.  This is the first 
diagnosis of a psychiatric disability, more than 20 years 
after the veteran's discharge from active service.  At a VA 
examination in February 1970, the veteran again made no 
reference to a pituitary gland disability or an organic heart 
disorder.  

In a May 1970 VA psychiatric evaluation, the veteran was 
diagnosed with a depressive reaction.  At that time, neither 
the examiner nor the veteran associated this condition with 
his active service.

In a June 1970 rating determination, service connection for a 
psychiatric disability and asthma was denied by the RO.  The 
veteran was given notice of this determination that month.  A 
timely notice of disagreement to this determination was not 
received.  

In August 1970, the RO received a statement from Lino 
Feliciano, M.D., certifying that the veteran had been treated 
since June of 1970 for episodes of asthmatic bronchitis.  The 
final diagnosis was bronchial asthma, allergic rhinitis and 
laberintitis.  Symptoms suggesting a psychosis were also 
noted.  Dr. Feliciano did not associate these conditions with 
the veteran's active service.  

In August 1970, a social worker from the Commonwealth of 
Puerto Rico State Insurance Fund noted that the veteran had 
been diagnosed with a respiratory allergy manifested by 
rhinitis and asthma.  This condition was referred to the VA 
because it was a "meritorious case" that required medical 
attention which, according to the law, they (the Commonwealth 
of Puerto Rico State Insurance Fund) could not provide.  The 
RO accepted this statement as a claim for VA compensation.  
In a December 1970 rating determination, service connection 
was again denied for asthma, sinusitis, and rhinitis.  The 
veteran received notice of this determination in January 
1971.  

In an August 1971 VA psychiatric evaluation, the veteran was 
diagnosed with a depressive reaction that had "finally 
matured" to a schizophrenic reaction, catatonic type.  After 
a detailed evaluation, the VA physician failed to associate 
this condition with the veteran's active service.  At a VA 
general medical evaluation in July 1971, no reference was 
made to a pituitary gland disability or organic heart 
disease.  

In October 1972, Eduardo Cuchi Coll, stated that he had met 
the veteran during the end of the year 1944 until 1945.  It 
was stated that, to the best of his knowledge, the veteran 
was in perfect physical condition but that for several weeks 
he noted that he was suffering from a "very serious general 
physical depression according to my best personal 
appreciation [sic]."

In a VA examination for housebound status or need for regular 
aid and attendance, no reference was made to an organic heart 
disease and none of the disabilities cited at that time were 
associated with the veteran's active service.  The veteran 
was found mentally incompetent.  As a result, in a March 1973 
rating decision, the veteran was awarded a 100 percent 
disability evaluation for VA pension purposes.  

In 1973, the veteran's spouse contended that the veteran had 
been exposed to poison gas with tear gas during military 
maneuvers to learn how to use the gas mask against gases from 
the enemy.  It was contended the veteran's gas mask had 
broken during this exercise.  It was also contended that the 
Army had concealed X-rays and electrocardiograms.  At this 
time, the veteran's spouse made no reference to a pituitary 
gland disability or an organic heart disease.  

Additional medical records were obtained by the RO, including 
a June 1973 VA psychological evaluation in which the veteran 
contended that he had been ill for the last 30 years.  He 
complained of asthma, sinusitis, nausea, dizziness, 
headaches, chest pains, back pains, shortness of breath, 
swelling of his face and eyes, and stomachaches.  The veteran 
contended that he had been "poisoned" with tear gas while 
in the Army and, as a result, his face and legs had become 
swollen.  The veteran also contended that his headaches were 
due to a brain tumor.  During the second day of testing, the 
veteran complained of feeling dizzy and actually fell to the 
floor.  He started crying, stating that the right side of his 
head felt numb and that his mind goes blank.  At this time, 
the psychologist noted that the veteran appeared very 
depressed.  In addition to organic symptomatology, a 
suggestion of long-standing functional impairment was also 
indicated.  In addition to his multiple problems, the 
examiner reported that it was possible that somatic delusions 
coexisted.  Loss of reality contact was also indicated.

In October 1974, in an apparent inquiry from the veteran's 
spouse, NPRC noted that medical records in answer to her 
inquiry could not be found.  It was reported that it appeared 
"probable" that the record may have been lost in a fire at 
the NPRC in July 1973.

In a November 1974 neurological examination, the veteran was 
diagnosed with a pituitary tumor chromophobe, a chronic brain 
syndrome secondary to the pituitary tumor, organic heart 
disease with arteriosclerotic heart disease, a schizophrenic 
reaction, and bronchial asthma.  The examiner did not 
associate these difficulties with the veteran's active 
service. 

In November 1975, it was noted the veteran had a history of 
chronic bronchial asthma in 1973 and a schizophrenic reaction 
recorded in 1973.  Chromophobe adenoma of the pituitary gland 
was also noted in 1972.  This medical report fails to 
associate any of these disabilities to the veteran's active 
service.  

In August 1987, the RO received confirmation that the veteran 
had received benefits from the Social Security Administration 
(SSA).  

In April 1988, the RO requested the veteran provide the names 
and addresses of all health care providers who had treated 
his condition.  In December 1988, Carlos Lopez Almodavar, 
M.D., noted that in 1970 the veteran had episodes of 
shortness of breath and bronchial spasms.  The final 
diagnosis was sinus-asthma syndrome with a hyperactive 
respiratory mucosa without allergic factors involved.  
Dr. Almodovar did not associate this condition with the 
veteran's active service.  However, the examiner noted that 
the veteran had been on active duty from July 1943 to July 
1947.  No reference was made to the presence of respiratory 
tract infections in service.  The examiner then went on to 
report that the veteran had been treated for respiratory 
tract infections several times since his date of honorable 
discharge.  It was noted that the veteran developed a 
progressive and severe ventilatory impairment as evidenced by 
the supportive data.  It was contended that service-connected 
status should be "re-established and a reasonable 
compensation not less than 60 percent disability [sic] should 
be granted to this patient." 

In September 1990, the veteran filed a claim for VA 
compensation.  At that time, it was noted that the veteran 
was seeking service connection for a pituitary tumor, 
bronchial asthma, a nervous condition, and organic heart 
disease.  The veteran was also seeking service connection for 
tonsillitis.  However, the veteran had previously been 
awarded service connection for this condition.  

The veteran submitted a December 1991 statement which the RO 
had translated from Spanish to English that month.  The 
medical statement comes from a Orlando Ortega Ortiz, M.D.  
The medical report indicates that the veteran has numerous 
medical conditions and that two of his conditions were 
closely related to his military life where he came in contact 
with gases and toxic agents.  These conditions were his 
chronic obstructive pulmonary disease and anxiety condition.  
It was contended that his pulmonary condition rendered him 
totally disabled to perform any type of work.  

Additional medical records indicate treatment for a pituitary 
gland disability, an organic heart disease, bronchial asthma, 
and the psychiatric disability.  None of these medical 
reports associate these conditions with the veteran's active 
service.

At a hearing held in December 1991, it was contended that 
medical records in the possession of the NPRC had been lost 
in a fire in 1973.  The veteran testified that he began to 
receive treatment in 1946 and 1947.  It was noted the veteran 
began treatment for his pituitary gland disability in 1973.  
It was contended that this ailment originated during the 
veteran's active service.  He contended that due to exposure 
to toxic smoke in the area of a refinery in Aruba, he 
developed pulmonary problems with asthma and emphysema.  It 
was contended that these hospitalization reports were not in 
his records because they had been burned in a fire at the 
NPRC.  

An additional attempt to obtain service personnel records was 
performed by the RO after the veteran's hearing in December 
1991.  No additional service medical records were obtained.  
In a November 1992 medical evaluation performed by Luis A. 
Torrado Colon, M.D., the veteran was diagnosed with residual 
schizophrenia and an organic mood disorder.

Additional medical records were submitted regarding recent 
treatment of the veteran's pituitary gland disability, 
organic heart disease, bronchial asthma, and psychiatric 
disability.  In January 1995, consistent with the provisions 
of 38 C.F.R. § 20.1304(c) (1998), this evidence was referred 
to the RO for review by the Board.

At the request of the Board, the RO requested the veteran to 
provide the names, addresses and approximate dates of 
treatment for all health care providers who may possess 
additional records pertinent to his claims.  Additional 
information and medical evidence was obtained.  In February 
and March 1996, the RO contacted health care providers cited 
by the veteran.  Additional medical records were obtained.  
These medical records included recent treatment of the 
veteran's pituitary gland disability, organic heart disease, 
bronchial asthma, and psychiatric disability.  However, none 
of the veteran's health care providers associated these 
disabilities with the veteran's active service. 

In January 1998, the RO noted that it had requested medical 
evidence from health care providers cited by the veteran.  
The veteran was requested to help in obtaining this evidence 
in order to speed the processing of his claim.  A 
supplemental statement of the case was prepared by the RO 
after review of the medical evidence submitted by the veteran 
and his spouse.  In March 1999, the veteran submitted an 
additional medical record regarding radiation therapy of the 
veteran's pituitary gland disability directly to the Board.  
The radiation therapy was initiated in April 1994.  This 
medical record only refers to the continued treatment of the 
pituitary gland disability, and does not serve to establish a 
link between a pituitary gland disability and service.  
Moreover, review of the record demonstrates that a copy of 
this same record was submitted directly to the RO in January 
1998, as was considered by the RO in September 1998.  
Therefore, it can not be deemed to be "pertinent evidence" 
not previously reviewed by the RO within the meaning of 
38 C.F.R. § 20.1304(c).  Accordingly, a remand of this 
evidence to the RO for preparation of the supplemental 
statement of the case is not warranted.



II.  Entitlement to Service Connection for a 
Pituitary Gland Disability and Organic Heart Disease.

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a pituitary gland disability and organic heart disease.  With 
regard to the second prong of the Caluza analysis, the 
service medical records and immediate post service medical 
records are silent concerning any pituitary gland disability 
or organic heart disease.  The veteran has provided some 
evidentiary assertions concerning symptoms he relates to the 
manifestations of these disorders during his service and post 
service.  The veteran has also contended that service medical 
records are missing.  However, in this regard, the Board must 
note that while the NPRC has noted that it appeared 
"probable" that the records requested by veteran's spouse 
may have been lost in a fire in July of 1973, a review of 
service medical records does not indicate that any of the 
veteran's service medical records are missing or have been 
lost at the fire at the NPRC in 1973.  However, for the 
purpose of this decision, the Board will assume, without 
deciding, that the veteran's evidentiary assertions are 
sufficient to establish the second prong of a well-grounded 
claim, i.e., a disease or injury incurred or aggravated in 
service.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the pituitary gland disability or organic heart disease with 
active service.  If the service medical records do not show 
the claimed disability and there is no medical evidence to 
link a current disability with events in service or with a 
service-connected disability, the claim is not well grounded.  
With respect to the application of 38 C.F.R. § 3.303(b) for 
purposes of well grounding a claim by means of chronicity or 
continuity of symptomatology, a pituitary gland disability or 
an organic heart disease are not disorders that would be 
perceivable to lay observations.  Thus, he cannot well ground 
his claim on the basis of continuity of symptomatology or 
chronicity. Savage, supra.

The veteran appears to contend that these disabilities are 
the result of exposure to some form of gas during the 
veteran's active service.  However, as the Court has made 
clear, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived of some 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Simply stated, there is no competent medical 
evidence to associate the veteran's current disabilities with 
his alleged exposure to any form of gas during his active 
service.  Accordingly, this contention cannot form the basis 
for a finding that this claim is well grounded.

In making this determination, the Board has carefully 
considered the December 1981 statement of Dr. Ortiz.  At this 
time, Dr. Ortiz states that two of the veteran's conditions 
are closely related to his "military life where he came in 
contact with gases and toxic agents."  These conditions were 
noted to be chronic obstructive pulmonary disease and an 
anxiety condition."  At this time, Dr. Ortiz makes 
absolutely no reference to either the pituitary gland 
disability or the organic heart disease.  Accordingly, the 
October 1981 statement cannot provide competent medical 
evidence of a link between service and a pituitary gland 
disability or organic heart disease.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  The veteran's own statements made at his 
separation from active service failed to note any of these 
disorders.  Accordingly, the Board must find the claims to be 
not well grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.  

III.  Effect of Hodge v. West on the Application to Reopen 
the Claims of Service Connection on the Basis of New and 
Material Evidence.

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In this case, the RO, in the September 1998 supplemental 
statement of the case, addressing whether new and material 
evidence had been submitted to reopen the claim of service 
connection for bronchial asthma and a psychiatric disability, 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.156.  In the reasons and bases section of the 
supplemental statement of the case, however, the RO appears 
to paraphrase the Colvin definition of new and material 
evidence.  The RO then found that there was no reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Nevertheless, in light of the finding that the 
veteran has provided new and material evidence to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disability, and also in light of the finding that 
the veteran has provided no competent medical evidence 
regarding an association between his bronchial asthma and his 
active service, the Board finds that it would not be 
prejudicial for the Board to proceed with the adjudication of 
this claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Under this analysis, the finding that the 
evidence in question is not "material" would gratuitous, 
and thus any question as to whether the RO's ruling as the 
materiality of the additional evidence was in accord with 
Hodge is moot.  

IV.  Whether New and Material Evidence has
been Submitted to Reopen a Claim of Service
Connection For Bronchial Asthma.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence obtained since the RO denied this claim in 1970 
include the veteran's lay assertions concerning the state of 
the record, his allegations that his current asthma is the 
result of exposure to toxic gases during his active service, 
and clinical evidence regarding his asthma condition dated 
decades after his active service.  The Board has also noted 
the veteran's contention that his service medical records 
were lost.  However, while the NPRC has indicated that 
service medical records may have been lost at a fire in 1973, 
a detailed review of the claims folder does not support this 
contention.  The record demonstrates that service medical 
records, or at least copies of the service medical records, 
were requested and obtained by the RO in the late 1940's.  A 
further request was made again in the early 1950's, at which 
time it was reported that the records had been sent.  The 
claims folder contains the standard service medical record 
folder with numerous service medical records.   Those records 
have been part of the claims folder ever since at least the 
early 1950's and, of course, could not have been destroyed in 
the 1973 fire at the NPRC.  It may be that some copies, or 
even originals of service medical records, were at the NPRC 
in 1973.  The fact remains, however, that a set of service 
medical records have resided in the claims folder for over 
forty years.  Those records are internally consistent and 
contain no evidence of, or reference to, the existence of any 
other service medical records.   The service medical records 
in the claims folder include a copy of the veteran's 
discharge evaluation.  It contains no reference to bronchial 
asthma or any pulmonary disorder.  

Additional evidence submitted by the veteran since 1970 also 
includes his testimony before a hearing officer at the RO.  
Under Justus, the credibility of this evidence is to be 
presumed for purposes of determining whether new and material 
evidence has been submitted.  However, the Court, in a series 
of cases, has also held that a lay party is not competent to 
provide evidence requiring specialized medical knowledge, 
skill, expertise, training or education.  Espiritu, 2 Vet. 
App. at 494-5.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge, skill, expertise, 
training or education.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).  As the 
Court has stated, "[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  Moreover, 
the veteran's lay arguments, and those of his spouse, that 
his current asthma is related to his active service is merely 
cumulative to evidence of record in 1970.  Thus, it is not 
new.  

The recently obtained medical evidence is fundamentally 
cumulative.  It only serves to show what was known in 1970:  
That the veteran developed asthma decades after his active 
service.  Thus, the medical evidence is not "new" and 
cannot constitute "new and material evidence."  

In making this determination, the Board has carefully 
reviewed the December 1988 statement of Dr. Almodovar.  
Dr. Almodovar notes the veteran's active service and that the 
veteran "had been treated of [sic] respiratory tract 
infections (pharyngitis, sinusitis, bronchitis) several times 
since the date of honorable discharge" (emphasis added).  
This statement does not report any respiratory symptoms in 
service, and does not associate the veteran's post service 
respiratory difficulties with respiratory tract infections to 
his active service.  The statement that a service connected 
status should be "reestablished," is, at best, a statement 
not of medical history, but of purported adjudicative 
history.  Significantly, earlier in the December 1988 
statement, Dr. Almodovar notes that in 1970, decades after 
the veteran's active service; the veteran started having 
episodes of shortness of breath and bronchospasm.  
Accordingly, the December 1988 statement of Dr. Almodovar, 
rather than supporting the veteran's claim, supports the 
determination that this condition began decades after active 
service.  As a result, it does not support reopening of the 
claim.  

The Board has also considered the December 1981 statement of 
Dr. Ortiz.  Dr. Ortiz associates chronic obstructive 
pulmonary disease and anxiety with the veteran's "military 
life."  Dr. Ortiz makes no reference to the veteran's 
asthma.  Accordingly, Dr. Ortiz's December 1981 opinion does 
not provide a basis to reopen the veteran's claim.

Unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran provides new evidence to provide a basis to reopen 
his claim, the Board may not unilaterally adjudicate the 
merits of the claim denied by the RO many years ago.  
Accordingly, the request to reopen the previously denied 
claim of entitlement to service connection for bronchial 
asthma remains denied.  


V.  Whether New and Material Evidence has been
Submitted to Reopen a Claim of Entitlement to
Service Connection for an Acquired Psychiatric Disability.

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 1991), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  In this case, the Board 
has been presented with the December 1981 medical opinion of 
Dr. Ortiz, noting that two of the veteran's conditions are 
closely related to "military life" where he came in contact 
with gases and toxic agents.  These conditions included 
chronic obstructive pulmonary disease and an anxiety 
condition.  

Under the guidance provided by the Court under Justus, the 
Board must find this evidence to be both new and material.  
This new and material evidence, received after the 1970 
rating determination, appears to associate the veteran's 
anxiety with his active service.  Consequently, a causal link 
has been provided by a competent medical professional.  Thus, 
the claim must be reopened.  

Further action on this matter is addressed in the Remand 
below.


ORDER

Entitlement to service connection for a pituitary gland 
disability is denied.  

Entitlement to service connection for an organic heart 
disease is denied.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.  To this extent, the appeal 
is granted.


REMAND

The statement from Dr. Ortiz indicating a link between the 
appellant's "military life" and remote psychiatric 
disability is not shown to be based upon any evidence beyond 
the statements of history provided by the claimant.  There is 
no evidence whatsoever in the record that the appellant was 
exposed to any gases or toxic agents in service.   The nature 
of such alleged gases or toxic agents is not specified.  See 
Pearlman v. West, 11 Vet. App. 443 (1998).  No rationale is 
provided as to how such exposure is causally related to 
psychiatric symptoms that developed a great many years after 
service, and thus a vast period of time after the purported 
exposure.  No rationale is provided as to how this theory of 
entitlement can be reconciled with the earlier statements of 
medical history concerning the onset of the psychiatric 
disability.  Nonetheless, the Board finds there is the 
current uncertainty in the case law, and particularly the 
handling of appeals by the Secretary's representatives, as to 
whether Dr. Ortiz's opinion is or is not competent medical 
evidence entitled to any probative value, even if based upon 
an factually inaccurate premise.  The Board therefore 
concludes that the prudent course of action at this time is 
to obtain a competent medical opinion based upon a review of 
the actual records in this case.  Accordingly, the Board will 
remand this issue for the following development:

1.  The appellant may submit additional 
evidence or argument as to this issue.  

2.  Following (1), but not contingent upon 
whether or not the appellant submits 
additional evidence, the RO should take 
appropriate action to obtain a VA psychiatric 
examination of the appellant.  It is 
imperative that the claims folder and a copy 
of this remand should be made available for 
the examiner for review in conjunction with 
the examination.  Following the examination 
and a review of the claims folder, the 
physician should formulate responses to the 
following questions:

(a) What is the correct diagnostic 
classification of any current psychiatric 
disability?

(b) With respect to any current psychiatric 
disability, what is the degree of medical 
probability, in percentage terms if feasible, 
that the disability is causally linked to the 
appellant's period of active service?  In 
this context, the examiner should expressly 
address the question of whether an anxiety 
disorder is present.  If an anxiety disorder 
is present, the examiner should address what 
is the degree of medical probability that 
such a disability is causally related to 
alleged exposure to gases and toxic 
substances in light of what the actual record 
shows as to the onset of manifestations of 
the disability and the prior documented 
medical history.  

The examiner should provide a rational for 
the responses to these questions and should 
indicate that the opinion was based upon both 
examination and review of the actual record 
in this matter.  If the examiner can not 
provide a response to any question without 
resort to speculation, it should be so 
indicated. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

